DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monobe et al. (US 2001/0045237, hereinafter “Monobe”) in view of Tsunenishi (US 2016/0130429).

Monobe is silent with regard to the iodine adsorption number of the carbon black being from 65 to 150 mg/g.
Tsunenishi discloses a hose rubber composition that includes a rubber component and 45 parts to 65 parts by mass carbon black with respect to 100 parts by mass the rubber component, wherein the carbon black has an iodine adsorption number of 20 mg/g to 100 mg/g [abstract]. The iodine adsorption number of carbon black is preferably 35 mg/g to 70 mg/g [0073]. The iodine adsorption number of the carbon black in this range is advantageous in terms of balance between abrasion resistance, workability, and elongation after aging [0074]. The appropriate classes include FEF, HAF, GPF and SRF [0071].
Monobe discloses that the carbon black to be used can include SAF, ISAF, HAF, SPF, XCF, FEF, GPF, APF, MT, a mixture thereof, or one that is employed in ordinary rubber blending, and there is no particular restriction [0035]. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the carbon black with an iodine adsorption of 20 mg/g to 100 mg/g as disclosed by Tsunenishi for the carbon black of Monobe 
In regard to claim 2, Monobe discloses that the content of scale-shape filler is from 70 to 150 parts by weight per 100 parts by mass of the rubber material [0033].
In regard to claim 3, Monobe discloses that the scale-shape filler is talc [0032].
In regard to claim 4, Monobe disclose that the total content of scale-shape filler and the carbon black is from 50 to 60 mass% relative to a total amount of the composition [Table 1].
In regard to claim 5, Monobe disclose that the rubber hose is suitable for the transportation of a fluorine-containing compound as a refrigerant [0062]. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention that the hose of Monobe could be utilized as a refrigerant-transportation hose for HFO-1234yf or HFC-134a motivated by the expectation of transporting fluorine based coolant.
In regard to claim 6, Monobe disclose a refrigerant-transporting hose that comprises an inner tube of rubber composition and a reinforcing layer disposed outward of the inner tube [0057].
In regard to claim 7, Monobe discloses that the scale-shape filler is talc [0032].
In regard to claim 8-10, Monobe disclose that the total content of scale-shape filler and the carbon black is from 50 to 60 mass% relative to a total amount of the composition [Table 1].
In regard to claims 11-17, Monobe disclose that the rubber hose is suitable for the transportation of a fluorine-containing compound as a refrigerant [0062]. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention that the hose of Monobe could be utilized as a refrigerant-transportation hose for HFO-1234yf or HFC-134a motivated by the expectation of transporting fluorine based coolant.

In regard to claims 21-22, Monobe discloses a rubber composition for a refrigerant-transporting hose [abstract]. The hose is a layered structured with an inner layer and an outer layer [abstract]. The robber hose has an inner tube rubber layer, a reinforcing layer, and an outer coverying rubber layer. The inner tube layer having a laminated structure constituted of different blends the inner layer of which is the first inner tube rubber layer and the outer layer of which is a second inner tube rubber layer being made with a rubber material [0015]. Thus, the inner tube is formed from a plurality of layers. The innermost layer comprises a butyl-based rubber [0031]. The inner layer comprises less than 50 parts by weight of a scale-shape filler and 10-100, preferably 30-60 [0036], parts by weight of carbon black per 100 parts by weight of the rubber material [0016]. Monobe discloses that composition provides enhanced processability in sheeting capability [0049], winding property [0038], extrudability [0040], and refrigerant permeation resistance [abstract].
Monobe is silent with regard to the iodine adsorption number of the carbon black being from 100 to 150 mg/g.
Tsunenishi discloses a hose rubber composition that includes a rubber component and 45 parts to 65 parts by mass carbon black with respect to 100 parts by mass the rubber component, wherein the carbon black has an iodine adsorption number of 20 mg/g to 100 mg/g [abstract]. The iodine adsorption number of carbon black is preferably 35 mg/g to 70 mg/g [0073]. The iodine adsorption number of the carbon black in this range is advantageous in terms of balance 
Monobe discloses that the carbon black to be used can include SAF, ISAF, HAF, SPF, XCF, FEF, GPF, APF, MT, a mixture thereof, or one that is employed in ordinary rubber blending, and there is no particular restriction [0035]. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the carbon black with an iodine adsorption of 20 mg/g to 100 mg/g as disclosed by Tsunenishi for the carbon black of Monobe motivated by the expectation of forming a rubber composition that has improved abrasion resistance, workability, and elongation after aging [0074].
In regard to claim 23, modified Monobe discloses that the carbon black has an iodine adsorption number of 20 mg/g to 100 mg/g [Tsunenishi abstract].

Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive. 
The applicant argues that Satou does not provide or suggest a relationship between iodine adsorption and refrigerant permeation resistance.
In response, the examiner has removed the Satou reference and has added the secondary reference Tsunenishi. Tsunenishi discloses a hose rubber composition that includes a rubber component and 45 parts to 65 parts by mass carbon black with respect to 100 parts by mass the rubber component, wherein the carbon black has an iodine adsorption number of 20 mg/g to 100 mg/g [abstract]. The iodine adsorption number of carbon black is preferably 35 mg/g to 70 mg/g [0073]. The iodine adsorption number of the carbon black in this range is advantageous in terms 

The applicant argues that Monobe teaches away from including the inner tube with 80 parts by mass or greater of scale-like filler per 100 parts by mass of butyl rubber in the innermost layer.
The examiner, respectfully, disagrees. Monobe discloses that the inner layer of the rubber hose comprises 60-200 parts by weight of the scale-shape filler per 100 parts by weight of the rubber material [0033]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782